United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3674
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                             Terrell Devon Lillybridge

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                   for the Southern District of Iowa - Davenport
                                  ____________

                            Submitted: October 14, 2019
                             Filed: December 13, 2019
                                    [Published]
                                  ____________

Before LOKEN, SHEPHERD, and STRAS, Circuit Judges.
                          ____________

PER CURIAM.

       Terrell Devon Lillybridge pleaded guilty to a felon-in-possession charge,
served his forty five month prison sentence, and began a three year term of supervised
release in November 2017. On May 10, 2018, police officer Kory Griffin responded
to a 911 domestic disturbance call at the apartment of S.F. in Davenport, Iowa. Based
on what S.F. reported to Officer Griffin, Lillybridge was charged in state court with
domestic abuse simple assault, and the Probation Office moved to revoke supervised
release based on the May 10 incident. The state assault charges were dismissed in
September 2018. A revocation hearing was held on November 27. The primary
witnesses were Officer Griffin for the government and S.F. for the defense. After
hearing the testimony and argument, the district court1 found that S.F.’s hearing
testimony was not credible, revoked Lillybridge’s supervised release, and sentenced
him to eight months imprisonment followed by fifteen months supervised release.
Lillybridge appeals the finding of a supervised release violation and further argues
the revocation sentence is substantively unreasonable. We affirm.

       At the hearing, Officer Griffin testified that he met with S.F. in responding to
the domestic disturbance call. S.F. said she was assaulted by Lillybridge, her
boyfriend, during an argument at her apartment some six weeks after their child was
born. The apartment was in disarray. S.F. said Lillybridge threw her on the bed, put
his hands on her neck, and hit her twice in the head with a closed fist. Lillybridge
also broke her son’s cell phone, punched a hole in the ceiling with the TV, and took
her car keys and her work and personal cell phones when he left. Griffin noted
scratches on S.F.’s arm. S.F. said she did not want Lillybridge to go to jail but
expressed great concern that her cell phones be returned or her job would be in
jeopardy. Griffin contacted Lillybridge, who denied taking the phones. The next day,
S.F. called the police station to report Lillybridge had returned the phones. Griffin
acknowledged that Lillybridge was charged with simple domestic assault, a
misdemeanor, because S.F. was not injured. The government introduced twelve
photos of the scene: the son’s broken cell phone, a broken picture frame, the hole in
the ceiling, the TV that caused the hole with ceiling dust on one corner, disarray in
the bedroom including an overturned wax heater, two photos of the scratches on
S.F.’s arm, and a broken child’s toy found in the dumpster.


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
       S.F. testified that she called 911 on May 10 and met with Griffin after her
argument with Lillybridge. S.F. acknowledged accusing Lillybridge of the violent
conduct to which Griffin had testified, but testified that the accusations were false “to
make him hurt as much as I was hurting at that moment.” S.F. testified that
Lillybridge did not choke or punch her, and that she suffered the scratches on her arm
at work. The damage to her son’s phone was caused when she knocked it out of his
hand throwing Lillybridge’s heavy tote into the hallway along with his other
belongings. S.F. said she broke the picture frame and caused the hole in the ceiling
when she lifted the TV. Lillybridge left with her phone to call for a ride, not to
prevent her from calling the police as she told Griffin, and she found her missing car
keys in the yard. Lillybridge brought her phones back when he returned that evening
for his belongings.

      After hearing arguments of counsel, the district court stated that it must review
“two different versions of events . . . and so I look at the kind of corroborating details
that support each of those stories and I look at the defendant’s history and
characteristics and I look at other things to help me figure out what happened.” In
finding that S.F. was not credible, the court noted:

      - The photo of the son’s phone showed damage that “doesn’t happen when you
        drop a cell phone.”

      - It was not credible that S.F. caused the hole in the ceiling.

      - It did not make sense that Lillybridge would throw S.F.’s car keys in the yard
        and take her two cell phones if there was no assault.

      - Victims often retract in domestic abuse situations.

      - Lillybridge’s PSR stated that he assaulted another woman who kicked
        him out of her house.



                                           -3-
      Based on the finding that S.F. was not credible in recanting the accusations she
made to Griffin, and that Griffin credibly testified to conduct by Lillybridge
warranting revocation, the district court revoked supervised release. The advisory
guidelines range for this Grade C new law violation was six to twelve months
imprisonment. Weighing Lillybridge’s extensive history of violent offenses and
repeated failure to do well on supervised release against mitigating evidence that he
had been drug free and employed, the court sentenced him to eight months.

       On appeal, Lillybridge argues that in finding a supervised release violation the
district court applied “an incorrect legal standard” -- it gave significant weight to
improper factors, his prior bad act of assaulting another woman and generalized
statements about domestic abuse victims, and it failed to properly consider S.F.’s
sworn testimony. In essence, the argument is that the district court clearly erred in
finding S.F.’s revocation hearing testimony not credible.

       At the hearing, victim S.F. recanted her prior accusations. The district court,
with the opportunity to observe the demeanor of this live witness, carefully explained
objective facts and reasonable inferences supporting its finding that S.F.’s recantation
was not credible. It was not an “improper factor” to consider that S.F.’s recantation
“was influenced by family pressures.” United States v. Provost, 969 F.2d 617, 621
(8th Cir. 1992). And that Lillybridge had assaulted another woman under similar
circumstances was a relevant corroborating circumstance. As Judge Richard Arnold
wrote in United States v. Grey Bear, recantation “is undeniably material,” but when
the district court concludes that a recantation is not believable, “[it] is almost
impossible for an appellate court to hold that a district judge’s rejection, on credibility
grounds, of the testimony of a live witness is clearly erroneous, and we have no
disposition to do so here.” 116 F.3d 349, 351 (8th Cir. 1997).

     Lillybridge further argues that the district court abused its discretion by
imposing a substantively unreasonable sentence that is longer than necessary to

                                           -4-
achieve the goals of sentencing. We disagree. The court carefully weighed the 18
U.S.C. § 3553(a) sentencing factors, including aggravating factors in addition to the
assault that warranted revocation, and imposed a sentence within the advisory
guidelines range. There was no abuse of discretion. See, e.g., United States v.
Perkins, 526 F.3d 1107, 1111 (8th Cir. 2008).

      The judgment of the district court is affirmed.
                     ______________________________




                                         -5-